           Case 2:17-cv-02641-RK Document 29-2 Filed 10/26/18 Page 1 of 8




Adam Kraut, Esq.
Attorney Id. No. 318482
Joshua Prince, Esq.
Attorney Id No. 306521
Prince Law Offices, P.C.
646 Lenape Road
Bechtelsville, PA 19505
(610) 845-3803, ext 81115 (t)
(610) 845-3903 (f)
AKraut@princelaw.com
                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDWARD A. WILLIAMS                                  :
            Plaintiff                               :   Civil Action No. 17-CV-2641
                                                    :
                 v.                                 :   Honorable Robert F. Kelly
                                                    :
JEFFERSON B. SESSIONS III, et al.                   :
                                                    :
                        Defendants                  :

    STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF
      PLAINTIFF’S SECOND MOTION FOR SUMMARY JUDGMENT



          Pursuant to Rule 56 of the Federal Rules of Civil Procedure, Plaintiff

Edward A. Williams, by and through his attorneys, Adam Kraut, Esq. and Joshua

Prince, Esq., and Prince Law Offices, P.C., hereby submit the following statement

of undisputed material facts in support of his motion for summary judgment.


      1. In 2000, Mr. Williams was visiting old roommates at Penn State University,

          where they imbibed some libations over the course of several hours. 1

1
    See Declaration of Mr. Williams at ¶ 2 and 3.
           Case 2:17-cv-02641-RK Document 29-2 Filed 10/26/18 Page 2 of 8




    2. Rather than walking to the restaurant to get food with his friends, he went to
                                                                                      2
         retrieve his truck so they would not have to walk as far after their meal.

    3. Mr. Williams was subsequently pulled over, arrested, and charged with

         Driving Under the Influence (“DUI”), driving with a blood alcohol content

         of more than .10%. 3

    4. Mr. Williams was entered into Pennsylvania’s Accelerated Rehabilitative

         Disposition (“ARD”) and sentenced to 12 months of probation, required to

         attend alcohol and driver’s safety classes, surrender of his driver’s license

         and payment of court costs. 4

    5. ARD does not result in a conviction, if successfully completed. 5

    6. Mr. Williams successfully completed the ARD program and had his driver’s

         license returned. 6

    7. On September 7, 2004, Mr. Williams was pulled over by the Philadelphia

         Police Department and subsequently arrested and charged with General

         Impairment and DUI – Highest Rate. 7

    8. Mr. Williams was found guilty and was sentenced to passive house arrest

         until electronic monitoring was available for 90 days, ordered to pay costs, a


2
  Id. at ¶ 3.
3
  Id.
4
  Id. at ¶ 4.
5
  Id. at ¶ 5.
6
  Id. at ¶ 6.
7
  Id. at ¶ 7.
          Case 2:17-cv-02641-RK Document 29-2 Filed 10/26/18 Page 3 of 8




        fine of $1,500.00, and complete any recommended drug and alcohol

        treatment. 8

     9. At no point, in relation to Mr. Williams’s two instances of DUI, did any

        property damage or injury to another occur. 9

    10. Mr. Williams no longer consumes alcohol, except the occasional glass of

        wine with dinner or champagne to celebrate New Years Eve while at

        home. 10

    11. Mr. Williams has worked as a construction manager for the past twenty-five

        (25) years. 11

    12. Mr. Williams has managed projects, which include the Curran-Fromhold

        Correctional Facility, PA Convention Center, Septa Railworks project, the

        Commodore Barry Bridge, Interstate 95 and the NJ Transportation

        maintenance facilities. 12

    13. Mr. Williams’s duties include the preparation and day to day monitoring of

        various construction projects mainly throughout NJ, PA and DE. He also

        attends project meetings on a monthly basis and assists the contractors in

        cost control, project management, scheduling and claims/time impact



8
  Id. at ¶ 8.
9
  Id. at ¶ 9.
10
   Id. at ¶ 11.
11
   Id. at ¶ 12.
12
   Id. at ¶ 13.
           Case 2:17-cv-02641-RK Document 29-2 Filed 10/26/18 Page 4 of 8




         analysis as needed. 13

     14. In or about late December 2014, being concerned for the safety of himself

         and his family and desiring to be able to protect himself and his family in

         their home, Mr. Williams attempted to obtain a Pennsylvania License to

         Carry Firearms and was denied. 14

     15. On March 31, 2015, he was informed, for the first time, that his 2005 DUI

         prohibited him from obtaining a License to Carry Firearms (“LTCF”) when

         he challenged a determination by the Pennsylvania State Police’s Instant

         Check System (“PICS”) – which queries the FBI’s National Instant Check

         System (“NICS”) – that he was prohibited from obtaining a License to Carry

         Firearms. 15

     16. It was not until on or about November 5, 2015, after speaking with Attorney

         Joshua Prince, that he was informed he was prohibited from possessing

         firearms and ammunition. 16

     17. As a result of his 2005 DUI, Defendants contend that Mr. Williams lost his

         private capacity firearm rights by operation of 18 U.S.C.§ 922(g)(1), which

         prohibits an individual who has been convicted in any court of, a crime

         punishable by imprisonment for a term exceeding one year, from being able

13
   Id. at ¶ 14.
14
   Id. at ¶ 15.
15
   Id. at ¶ 16.
16
   Id. at ¶ 17.
           Case 2:17-cv-02641-RK Document 29-2 Filed 10/26/18 Page 5 of 8




         to own, possess, use, or purchase a firearm or ammunition. 17

     18. Mr. Williams has only ever once been convicted of a crime punishable by

         imprisonment for a term exceeding one year. 18

     19. After learning of his putative prohibition, Mr. Williams has refrained from

         purchasing, possessing and utilizing firearms, in his private capacity,

         because he reasonably fears arrest, prosecution, incarceration and fine, under

         18 U.S.C. § 922(g)(1), instigated and directed by Defendants, should he

         attempt to purchase, possess or utilize a firearm. 19

     20. Mr. Williams has refrained from purchasing a firearm from a private party

         because he reasonably fears arrest, prosecution, incarceration and fine, under

         18 U.S.C. § 922(g)(1), instigated and directed by Defendants, should he

         attempt to purchase a firearm. 20

     21. After learning of his prohibition and as a result of the Defendants’

         interpretation of federal law, Mr. Williams is unwilling to state on the ATF

         4473 Form that he has not, in fact, been convicted in any court of, a crime

         punishable by imprisonment for a term exceeding one year. Moreover,

         should he answer, on an ATF 4473 Form, that he was convicted in any court

         of, a crime punishable by imprisonment for a term exceeding one year, any

17
   Id. at ¶ 18.
18
   Id. at ¶ 19.
19
   Id. at ¶ 20.
20
   Id. at ¶ 21.
           Case 2:17-cv-02641-RK Document 29-2 Filed 10/26/18 Page 6 of 8




         FFL who complies with the Defendants’ directives would refuse to sell me a

         firearm. 21

     22. Attorney Prince has informed Mr. Williams that ATF Philadelphia Division

         Counsel Kevin White confirmed that, except for a pardon, there is currently

         no mechanism available in Pennsylvania or under federal law for Mr.

         Williams to obtain relief from his federal disability, as a result of his

         conviction of a crime punishable by imprisonment for a term exceeding one

         year. 22

     23. Accordingly, Mr. Williams is unwilling to purchase, possess or utilize a

         firearm, in his private capacity, because doing so would subject him to

         arrest, prosecution, fine and incarceration, at Defendants’ instigation and

         direction, for violating 18 U.S.C. § 922(g)(1). 23

     24. Mr. Williams desires to purchase and possess a handgun and long gun to

         defend his family and himself within his home. 24

     25. Mr. Williams also asserts that he

            a. is over the age of 21;

            b. is not currently under indictment for a crime punishable by

                  imprisonment for more than one year;

21
   Id. at ¶ 22.
22
   Id. at ¶ 23.
23
   Id. at ¶ 24.
24
   Id. at ¶ 25.
             Case 2:17-cv-02641-RK Document 29-2 Filed 10/26/18 Page 7 of 8




               c. has never been convicted of a felony or misdemeanor crime of

                   domestic violence;

               d. has only been once convicted of a crime punishable by more than one

                   year;

               e. is not a fugitive from justice;

               f. is not an unlawful user of or addicted to any controlled substance;

               g. has never been adjudicated a mental defective;

               h. has never been discharged from the Armed Forces under dishonorable

                   conditions;

               i. has never renounced my citizenship; and

               j. is not the subject of a restraining order relating to an intimate

                   partner. 25



Dated: October 26, 2018                                          Respectfully Submitted,

                                                                 __________________________
                                                                 Adam Kraut, Esq.
                                                                 Attorney Id. No. 318482
                                                                 AKraut@PrinceLaw.com

                                                                 Joshua Prince, Esq.
                                                                 Attorney Id. No. 306521
                                                                 Joshua@PrinceLaw.com



25
     Id. at ¶ 1.
Case 2:17-cv-02641-RK Document 29-2 Filed 10/26/18 Page 8 of 8




                                             Prince Law Offices, P.C.
                                             646 Lenape Rd
                                             Bechtelsville, PA 19505
                                             610-845-3803
                                             610-845-3903 (fax)

                                             Attorneys for Plaintiff
